      Case 2:20-cv-02916-NJB-MBN Document 67 Filed 03/29/21 Page 1 of 5




                               UNITED STATES DISTRICT COURT

                               EASTERN DISTRICT OF LOUISIANA

NYRON HARRISON AND THELMA                 *     CIVIL ACTION NO. 20-cv-02916
WILLIAMS, INDIVIDUALLY and on behalf      *
of their minor child K.H.                 *
                                          *     JUDGE: BROWN
VERSUS                                    *
                                          *
JEFFERSON PARISH SCHOOL BOARD,            *     MAGISTRATE: NORTH
DR. JAMES GRAY, CECILY WHITE,             *
TERRI JOIA, & PATRICIA ADAMS              *
******************************************************************************

                THIRD SUPPLEMENTAL AND AMENDING COMPLAINT

       NOW INTO COURT, through undersigned counsel, comes NYRON HARRISON (“Mr.

Harrison”) and THELMA WILLIAMS (“Ms. Williams”), on behalf of themselves and their

minor child Ka’Mauri Harrison (“Ka’Mauri”) (sometimes collectively referred to as the

“Harrison-Williams Family”), both individuals of the age of majority, residents of and domiciled

in Jefferson Parish, State of Louisiana, who respectfully move this Honorable Court for Leave to

amend the Constitutional Challenges as outlined in the Petition, and the Second Supplemental

and Amending Complaint. The Harrison William Family represents:

                                               1.

       The Harrison Williams Family realleges and reavers each and every allegation, count,

damage claim, additional relief, and request for jury trial, of the original Complaint, First

Amending and Supplemental Complaint, and Second Amending and Supplemental Complaint, as

if copied herein in extenso.
       Case 2:20-cv-02916-NJB-MBN Document 67 Filed 03/29/21 Page 2 of 5




                                                2.

        The Harrison Williams Family solely files this Third Amending and Supplemental

Complaint to supplement and amend the Constitutional Challenges outlined in this litigation as

follows 1:

                            CONSTITUTIONAL CHALLENGES

    1. Jefferson Parish School Policies are facially unconstitutional as they are interpreted or as

        applied to virtual educational environments;

    2. LSA R.S. 17:416 is unconstitutional facially and as applied to virtual learning

        environments and to the home because it captures constitutionally protected speech and

        conduct and other fundamental constitutional rights provided for by the First,

        Second, and Fourteenth Amendments to the United States Constitution, as well as

        rights afforded by the Louisiana State Constitution and fails to satisfy constitutional

        standards regarding fundamental rights of privacy, parental independence, and fair notice;

    3. LSA R.S. 17:416(C) is unconstitutional as interpreted and applied by the JPSB because it

        deprives students of procedural Due Process because it deprives students and parents of

        review by the School Board and the courts of serious and life-altering charges relative to

        possession of firearms, particular where those statutes are interpreted as applying to the

        home;

    4. LSA R.S. 17:416, JPS “Procedures & Policies for Parents & Students” and JPS School

        Board Policies are unconstitutionally vague and overbroad to the extent they are applied

        to conduct occurring in a student’s home and expose the parents and child to egregious

        civil consequences and criminal charges for constitutionally protected conduct;


1
 For the convenience of the Court and all parties the amended provisions of the Constitutional
Challenges are presented in bold format.


                                                2
  Case 2:20-cv-02916-NJB-MBN Document 67 Filed 03/29/21 Page 3 of 5




5. Applying LSA R.S. 17:416, JPS “Procedures & Policies for Parents & Students,” or JPS

   School Board “Dangerous Weapon” Policies to non-threatening, non-disruptive conduct

   in a student’s home also infringed the Harrison Williams’ Family’s Right to Keep and

   Bear Arms pursuant to Article 1, Section 11, of the Louisiana State Constitution and the

   Second Amendment; their right to privacy and to be free from unwarranted government

   intrusion in their home; and to control the student’s upbringing free from unwarranted

   government interference.

6. The “mandatory” expulsion recommendations for both children over sixteen and

   under sixteen, as well as the District Attorney Referral requirement, found in LSA

   R.S. 17:416(B) and 17:416(C) are facially and as applied by Jefferson Parish School

   System unconstitutional for the reason that they are overbroad and vague and may

   lead to unusual and/or absurd consequences not intended to be the result of LSA

   R.S. 17:416, or the student discipline statute. The statute provides absolutely no

   discretion with regard to a District Attorney referral. Further, the broad discipline

   authority interpreted by Jefferson Parish School System to be granted pursuant to

   the statute sweeps under its coverage both constitutionally protected and

   unprotected speech and conduct, and other constitutionally protected rights, such as

   the rights afforded to citizens pursuant to the First, Second, Fourth, and Fourteenth

   Amendments to the United States Constitution and the equivalent provisions of the

   Louisiana State Constitution.

7. The Disciplinary Provisions of LSA R.S. 17:416 for “any school-sponsored activity

   or function” are facially vague and overbroad, for the reason that the broad

   discipline authority interpreted by Jefferson Parish School System to be granted




                                          3
  Case 2:20-cv-02916-NJB-MBN Document 67 Filed 03/29/21 Page 4 of 5




   pursuant to the statute sweeps under its coverage both constitutionally protected

   and unprotected speech and conduct, and other constitutionally protected rights,

   such as the rights afforded to citizens pursuant to the First, Second, Fourth, and

   Fourteenth Amendments to the United States Constitution and the Louisiana State

   Constitution.

8. LSA R.S. 17:416.1(A), specifically the language that schools may: “employ other

   reasonable disciplinary and corrective measures to maintain order in the schools,” is

   facially unconstitutional and unconstitutional as applied by the Jefferson Parish

   School Board for the reason that it is vague and overbroad. The purported broad

   discipline authority granted pursuant to this provision of the statute sweeps under

   its coverage both constitutionally protected and unprotected speech and conduct

   and other constitutionally protected rights, such as the rights afforded to citizens

   pursuant to the First, Second, Fourth, and Fourteenth Amendments to the United

   States Constitution and the Constitution for the State of Louisiana. Further, it fails

   to satisfy constitutional standards regarding fundamental rights of privacy, parental

   independence, and fair notice. This provision fails to provide notice of specific

   conduct, which can result in serious discipline including but not limited to

   recommendations for expulsion and permanent expulsion from public education

   systems in the State of Louisiana.

9. LSA R.S. 17:416.1(A) is unconstitutional facially and as applied to virtual learning

   environments and to the home because it captures constitutionally protected

   conduct and fails to satisfy constitutional standards regarding fundamental rights of

   privacy, parental independence, and fair notice.




                                         4
       Case 2:20-cv-02916-NJB-MBN Document 67 Filed 03/29/21 Page 5 of 5




       WHEREFORE, premises considered, Plaintiffs, Ka’Mauri Harrison, Nyron Harrison,

and Thelma Williams, pray that Defendants, the Jefferson Parish School Board, Dr. James Gray,

Hearing Officer Terri Joia, Principal Cecily White, and Ms. Patricia Adams be served with this

lawsuit and that judgment be issued against Defendants for the Additional Relief as stated above,

for injunctive relief (as stated), and an award for all damages sustained by the Harrison-Williams

Family, including but not limited an expungement of Ka’Mauri’s disciplinary record, or an order

of permanent injunctive relief requiring same, and to for all amounts owed to them pursuant to

the causes of action as stated herein, damage to their reputation, and economic damages relating

thereto including loss of due process rights, and emotional distress, anxiety, humiliation, loss of

enjoyment of life, penalties, costs, and attorney’s fees.

                                                       Respectfully Submitted

                                                       _/s/ Chelsea B. Cusimano______
                                                       Douglas R. Kraus Bar #26668
                                                       Chelsea B. Cusimano #34857
                                                       Susannah C. McKinney #24349
                                                       Brener & Kraus, LLC
                                                       3640 Magazine Street
                                                       New Orleans, Louisiana 70115
                                                       Telephone: (504) 302-7802
                                                       dkraus@brenerlawfirm.com
                                                       cbcusimano@brenerlawfirm.com
                                                       smckinney@brenerlawfirm.com
                                                       Attorneys for Plaintiffs

                                 CERTIFICATE OF SERVICE

       I hereby certify that on this 26th day of March, 2021, a copy of the foregoing has been

served upon all counsel of record in this action via electronic service through the Court’s

CM/ECF system.

                                                       /s/ Chelsea B. Cusimano________________
                                                       Chelsea B. Cusimano




                                                  5
